Design and Development Engagement Agreement


Party A:
Zhejiang Yongxin Digital Technology Co., Ltd.
Party B:
Shenzhen Kangdewei Electronics Co., Ltd.



After reaching consensus through consultation and pursuant to the “PRC Contract
Law,” the two parties hereto have entered into this Agreement whereby Party A
engages Party B to design and develop a “LOTOUR” branded electronic product:


1. 
The design and development projects:

(1)           Party A engages Party B to design and develop a “LOTOUR” branded
electronic product.


2. 
The inspection and acceptance method for the design and development of the
product:

(1)           Party B will design a electronic book product in consideration of
the features of similar products popular in the market and according to Party
A’s special requirements and, during the course of design, must frequently
communicate with Party A and modify relevant technical specifications;
(2)           Party B must provide no less than 5 design prototypes from which
Party A is to make an initial selection; the selected prototype will be the
final technical design type to be produced and no less than 5 samples must be
provided to Party A for selection and inspection;
(3)           The samples and final design type must be inspected and approved
by Party A and obtain relevant state standard certification;
(4)           After the product designed by Party B is confirmed, Party B must
conduct a pilot production and provide, without compensation, 100 sets of
electronic book products to Party A for Party A to inspect and test market;
(5)           Party B must provide, without compensation, one set of production
mold for this product and one set of production procedures manual;


3. 
Payment method:

(1)           The total design and development fee for this engagement is RMB
3,160,000.00, and Party A shall issue to the Party B additional 1.6 million
shares of CHCG.OB stock as payment for this engagement, using CHCG.OB stock
price of $.30 per share as the pricing basis; Party B entrusts LIAN Yong to act
as the beneficiary, hold such shares on its behalf and deliver all future
investment proceeds to be received from such shares (including cash dividend,
bonus or other form of distribution of proceeds) to Party B.
(2)           Payment time: after the execution of this Agreement, Party A must
make payment in one lump sum upon delivery of the 100 sets of sample products by
Party B.
 
 
 

--------------------------------------------------------------------------------

 
 
4.
Specified time period for the design and development engagement:

 
(1)           The total term of this Engagement Agreement: 6 months in total,
from January 20, 2011 to July 19, 2011.  Of this total term, 3-month period is
for product design, during which time Party B must provide the design
prototypes, design diagrams and samples to Party A for inspection and selection;
3-month period is for product molding and pilot production, during which time
Party B must issue production mold, draft production procedures manual and
conduct pilot production, and provide samples to Party A.

 
(2)           Party B must complete the design and development work within the
time period specified herein; however, if there is delay for any reason on Party
A’s part, such time period for design and development must be extended
accordingly.



5.
Provisions on intellectual property and production mold:

 
(1)           Party B is entitled to the ownership right to the product it
designed and completed; after Party A makes and settles payment of all the fees
to Party B for the engagement of design and development, Party B shall
automatically transfer the design diagrams of the product it designed and
developed and the exclusive patent to Party A for Party A to possess.

 
(2)           Party A shall not be entitled to any right to the product before
paying off all the balances and if Party A, prior to paying off all the
balances, uses without authorization or modifies the product designed by Party
B, thus committing infringement, Party B shall have the right to pursue its
legal liabilities in accordance with the relevant laws and statutes;

 
(3)           The intellectual property right to the designs which have not been
adopted by Party A shall remain with Party B.

 
(4)           The ownership right to the production mold of the product under
the engagement shall belong to Party A.



6.
Rights and obligations of both parties:

6.1
Party A’s obligations:

 
(1)           Party A must make payment for the relevant fees in accordance with
the provisions herein;

 
(2)           Party A has the obligation to provide relevant documents to Party
B;

 
(3)           Party A must keep technological and commercial secrets
confidential.

6.2
Party A’s rights:

 
(1)           Before Party B provides initial design prototype, Party A has the
right to make recommendations and suggestions to Party B’s design so that the
product designed by Party B is more consistent with the spirit of Party A’s
corporate culture;

 
(2)           After Party B provides initial design prototype and during the
design process specified according to the format of the prototype selected by
Party A under the engagement, Party A has the right to make suggestions for
modification with regard to the product designed by Party B;

 
(3)           During the pilot production after the design cutoff, Party A may
make suggestions for minor modification to the product designed by Party B.

6.3
Party B’s obligations:

 
(1)           Party B must design the product according to Party A’s
requirements;

 
(2)           Party B must deliver the design and develop the product on
schedule in accordance with the provisions herein;

 
(3)           Party B must keep technological and commercial secrets
confidential.

 
 
 

--------------------------------------------------------------------------------

 
 
6.4
Party B’s rights:

 
(1)           Party B has the right to demand Party A to provide relevant
documents as reference to Party B’s design;

 
(2)           Party B has the right to demand Party A to make payment for the
corresponding fees in accordance with the provisions herein;

 
(3)           Party B has the right to demand Party A not to use the product it
designed and developed before Party A pays off all the relevant fees.



7.
Liability for breach

 
(1)           If Party A unilaterally terminate this Agreement after Party B has
begun the design and development for the product but before the completion of
the initial product prototypes, Party A shall have no right to demand refund of
the pre-paid fees; if Party A unilaterally terminate this Agreement after Party
B has completed the initial product prototypes, Party A must pay the design fees
in full.

 
(2)           If Party B terminates this Agreement in advance without any
legitimate reason, Party B must return all the fees received from Party A.

 
(3)           If any irresistible force renders it impossible for either Party A
or Party B to perform this Agreement, the two parties must resolve the situation
through consultation.

 
(4)           If either Party A or Party B is in breach of this Agreement, the
party in breach must pay damages to the other party in the amount of 10% of the
contract value.  Any dispute arising from this Agreement must be settled by the
two parties through consultation.  If such consultation fails, the dispute may
be submitted to legal proceedings at the people’s court.



8.
Provisions regarding the production in batches of the product

 
(1)           Party B must consult with Party A in determining the production
price for the product to be produced in batches (excluding the production of
free samples);

 
(2)           The quantity of the product to be produced by Party B must be
based on Party A’s orders and Party B shall not produce or market the product
without authorization; otherwise Party A shall have the right to recall the
production right, production mold and the relevant diagrams and documents and
contract the production to a third party.

 
(3)           The quality of the product under this engagement must comply with
the relevant state regulations.



9.
Effectuation of this Agreement

 
(1)           This Agreement must be signed and imprinted with seals by both
Party A and Party B and the final date of execution by both parties is the
effective date for this Agreement;

 
(2)           This Agreement is in duplicates, with one copy to each party;

 
(3)           Other matters not covered herein must be settled by the two
parties through consultation.

 
Party A:
/seal/ Zhejiang Yongxin Digital Technology Co., Ltd.
Signature of Party A’s representative: /s/ Zhenggang Wang
Date: January 20, 2011
   
Party B:
/seal/ Shenzhen Kangdewei Electronics Co., Ltd.
Signature of Party A’s representative: /s/ Yong LianYong Lian
Date: January 20, 2011

 
 
 

--------------------------------------------------------------------------------

 